 


113 HR 2313 IH: To amend the Internal Revenue Code of 1986 to issue regulations covering the practice of enrolled agents before the Internal Revenue Service.
U.S. House of Representatives
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2313 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2013 
Mr. Boustany (for himself, Mr. Becerra, Ms. Norton, and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to issue regulations covering the practice of enrolled agents before the Internal Revenue Service. 
 
 
1.Enrolled agents
(a)In generalChapter 77 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:

7529.Enrolled agents
(a)In generalThe Secretary may prescribe such regulations as may be necessary to regulate the conduct of enrolled agents in regards to their practice before the Internal Revenue Service.
(b)Use of credentialsAny enrolled agents properly licensed to practice as required under rules promulgated under subsection (a) shall be allowed to use the credentials or designation as enrolled agent, EA, or E.A...
(b)Clerical amendmentThe table of sections for chapter 77 of such Code is amended by adding at the end the following new item:


Sec. 7529. Enrolled agents..
(c)Prior regulationsNothing in the amendments made by this section shall be construed to have any effect on part 10 of title 31, Code of Federal Regulations, or any other related Federal rule or regulation issued before the date of the enactment of this Act. 
 
